Citation Nr: 1725225	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  06-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a thoracolumbar spine injury.

2.  Entitlement to service connection for degenerative changes of the cervical spine.

3.  Entitlement to service connection for radiculopathy of the left upper extremity, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

4.  Entitlement to service connection for radiculopathy of the right upper extremity, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

5.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

6.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

7.  Entitlement to service connection for a skin disorder, claimed as rashes and hives, to include as secondary to a service-connected psychiatric disability.

8.  Entitlement to service connection for a right hip disorder.

9.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from March to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of this case was subsequently transferred to the RO in St. Petersburg, Florida. 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of that hearing is associated with the record.

The Board previously remanded this case for further development in October 2010, July 2013, June 2014, December 2014, October 2015 and March 2016.  In its prior remands, the Board instructed the Agency of Original Jurisdiction (AOJ) to afford the Veteran VA examinations with etiological opinions as well as obtain Social Security Administration (SSA) records and VA treatment records.  SSA records and VA clinical records dated to September 2016 have been obtained.  Moreover, the Veteran was afforded VA examinations in March 2012 and November 2015.  Further, a medical opinion was obtained from the VA Appeals Resource Center (ARC) medical officer in February 2017.  The Board finds that the VA examinations and subsequent opinion are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  As such, the Board finds that there was substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a skin disorder, claimed as rashes and hives, to include as secondary to a service-connected psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Residuals of a thoracolumbar spine injury disorder are not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  Degenerative changes of the cervical spine disorder are not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  Radiculopathy of the left upper extremity disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include as secondary to a service-connected disability. 

4.  Radiculopathy of the right upper extremity disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include as secondary to a service-connected disability. 

5.  Radiculopathy of the left lower extremity disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include as secondary to a service-connected disability. 

6.  Radiculopathy of the right lower extremity disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include as secondary to a service-connected disability. 

7.  A right hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

8.  A left hip disorder is not shown during service disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a thoracolumbar spine injury have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for degenerative changes of the cervical spine have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for radiculopathy of the left upper extremity have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for radiculopathy of the right upper extremity have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for radiculopathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2016).

6.  The criteria for service connection for radiculopathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2016).

7.  The criteria for service connection for a right hip disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for a left hip disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran is seeking service connection for a lumbar spine disorder, a cervical spine disorder, bilateral radiculopathy of the upper and lower extremities and a bilateral hip disorder.  In statements of record and at the Board hearing, the Veteran reported that he sustained a broken femur, lower back problems, and a neck problem during a motor vehicle accident prior to service.  The Veteran further reported that he was involved in a motor vehicle accident during service in July 1965, and that he injured his neck and back, and developed additional hip problems.  He also explained that he began experiencing tingling and numbness in his extremities.  In sum, he claimed that a motor vehicle accident during active service aggravated his pre-existing back and neck disabilities.  The Veteran also testified that he entered active service with a hip problem caused by a pin at a femur fracture site.  He testified that the pin had come loose and traveled up the leg to the hip.  He has also reported that his hip disorders were caused by mandatory running while on active service.  

At the Board hearing, the Veteran further testified that he experienced symptoms of lumbar spine, cervical spine, and bilateral hip disabilities continuously since his active duty service.  He reported that he had treated his back symptoms with yoga and homeopathic remedies from 1975 to 1997 and that from 1999 to 2003 he received VA treatment.  He explained that he did not have money for medical treatment after discharge, and therefore, he did not seek medical treatment for several years after discharge. 

As the same evidence and argument is applicable to all of these disorders, the Board will address them under the same analysis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, as arthritis and organic disease of the nervous system are diseases enumerated under 38 C.F.R. § 3.309(a), service connection may be established based on a showing of continuity of symptomatology.   

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304 (b).  

Service treatment records reflect that the Veteran had suffered a right femur fracture in 1963, which was prior to active service.  At the time of entry, the service department performed a special medical evaluation to evaluate the right leg.  The special medical report notes that a Kuencher nail was inserted in 1963 at the time of the right femur fracture.  The report concluded that the right femur fracture was asymptomatic and the Veteran was medically qualified for military service.  He had no symptoms at present and the examiner also specifically found the legs to be of equal length.  Thus, no relevant pre-existing right leg disorder existed at entry into active military service in March 1965.

Moreover, the Veteran's March 1965 service entrance examination showed that the neck, spine and the upper and lower extremities were all clinically evaluated as normal.  However, service treatment records show that in July 1965, the Veteran, while a passenger in a motor vehicle, was injured in an auto collision.  A naval hospital report notes that he was found unconscious at the scene.  He was hospitalized and treated for concussion.  The records also showed a diagnosis of compression fracture of the L1 ileus reflex.  A hospital discharge report dated 26 days later noted that the only remaining spine-related diagnosis was a contusion of the back that did not exist prior to entry.  No other service treatment records reflect back-related complaints.  Moreover, service treatment records are silent with respect to any complaints, injuries, or findings pertaining to the cervical spine, upper extremities, lower extremities and hips.  An October 1965 separation examination report reflects that the neck, spine and the upper and lower extremities were clinically evaluated as normal.  There is no contemporaneous medical history questionnaire of record.

A month after his discharge from service, the Veteran was afforded a VA examination in November 1975.  The examiner stated that "It is difficult for me to pin down specific residuals of this automobile accident."  The examiner noted that the Veteran himself had concluded that the accident had caused occasional back problems.  The VA examiner offered a diagnosis of low back pain syndrome without objective physical findings and recommended an x-ray.  An X-ray showed a normal lumbar spine, sacrum, and pelvis.  The examiner offered no opinion concerning the etiology of the low back pain syndrome found.

In February 2000, a private psychologist reported that the Veteran suffered from significant neurologic deficits that tend to support the Veteran's claim that he had suffered physical trauma during an auto accident during active service.  In June 2001, a private chiropractor reported having treated the Veteran since 1989 for low back pain and right leg tingling, weakness, and numbness.  In June 2001, a private massage therapist reported having treated the Veteran for back spasm, sciatica, and right leg pains since 1996. 

The record also contains a June 2001 statement from C. C., D.C.  Dr. C. reported having provided treatment for low back pain and right leg pain, tingling, and weakness caused by injury received in an auto accident in 1965.

A July 2001 private psychological evaluation showed that the Veteran reported being in a motor vehicle accident in 1965 in which he suffered head and back injuries.  He reported having no memory and being out of it for 10 years after the accident.  He also reported nerve problems in his lower back and his right leg.  

Another July 2001 medical evaluation prepared for Social Security Administration disability purposes showed that the Veteran again reported that his back problems dated back to 1965 when he was in a motor vehicle accident.  

VA clinical records beginning in 2000 also show complaints of back pain.  July 2002 VA x-rays showed degenerative changes of the cervical spine and minimal changes of the lumbar spine.  Moreover, a December 2003 VA out-patient treatment report notes a leg length discrepancy due to a pelvic obliquity.  The left leg was shorter than the right.  A January 2004 VA x-ray showed an old healed right femur fracture.

Subsequently, clinical records show that on February 19, 2004, the Veteran had been injured in another motor vehicle accident.  The diagnostic results showed cervical and lumbar spine degenerative disease, which suggests that these cervical and lumbar spine disorders pre-existed the February 19, 2004, motor vehicle accident.  A February 27, 2004 private magnetic resonance imaging (MRI) study reflects that the Veteran reported headaches and neck pain following a motor vehicle accident on February 19, 2004.  The MRI showed cervical disc defects.  The impression was degenerative disc disease with disc bulge with spondylosis and uncinate spurring at C5-6 with resulting canal and bilateral foraminal stenosis.  There was mild disc disease at other cervical spine levels as well. 

A February 27, 2004, private MRI of the lumbar spine showed degenerative disc disease with mild disc bulges at L1-2 and at L5-S1 and hypertrophic changes at the facet joints.  The Veteran had reported back pain with numbness and tingling in the legs and feet since a motor vehicle accident on February 19, 2004.  In April 2004, private physician W. C. Patton, M.D., reported that the Veteran had degenerative disc disease and cervical spondylosis in his neck.  

Follow up VA clinical records continue to document treatment following the February 2004 motor vehicle accident.  A May 2004 VA clinical records note therapy for chronic low back pain radiating to the right leg and degenerative disc disease of the cervical and lumbar spine.  A June 2004 report notes pain radiating from the neck down the spine to the right hip.  These pains had started one week earlier.  A June 2004 private report notes that a right hip x-ray was normal. 

A June or October 2004 private treatment report (dated ambiguously) notes a complaint of right hip pain following trauma as well as sharp neck pains.  No diagnosis is legible in the hand-written report.  However, x-rays showed degenerative changes of the neck.  A January 2005 VA out-patient treatment report contains a provisional diagnosis of lumbosacral radiculopathy.  VA issued a manual wheelchair to the Veteran.  A July 2006 computerized tomography study of the right lower extremity showed a normal right hip joint.  

SSA records document that the Veteran again reported that his neck and back pain began when he was in the motor vehicle accident in 1965.  The records show that the Veteran has been considered disabled due to depressive disorders and disorders of the back since March 2006.  However, the records do not given any indication that the Veteran's back disorders were related to the MVA in 1965.  

Subsequently, clinical records show that the Veteran was diagnosed with Non-Hodgkin's Lymphoma in approximately 2007.

In March 2012, the Veteran underwent a VA examination to determine the etiology of his cervical spine disorder, lumbar spine disorder, bilateral hip disorder, and bilateral upper and lower radiculopathy.  The examiner concluded that the Veteran's cervical spine, lumbar spine, and bilateral hip disabilities were not related to service.  The examiner's rationale for the opinion provided was primarily based upon the "lack of private sector visits after he left the service until 1989."  

However, as the March 2012 VA examiner did not address the Veteran's lay statements of lumbar, cervical, and bilateral hip symptoms continuously since service discharge, and because the March 2012 examiner's opinion was based upon the rationale that there were no symptoms between service and 1989, the Board previously found that the March 2012 VA examiner's opinion to be inadequate.
 
The examiner also opined that the Veteran's bilateral upper and lower radiculopathy were not related to his motor vehicle accident during service.  However, the only explanation provided was a finding that they were "more likely due to the type of occupations that the Veteran was involved in after he left the military."  However, again, the Board previously found that this rationale did not explain the basis for the opinion reached because it did not explain why the Veteran's radiculopathy was not due to his active duty service. 

On remand, the Veteran was afforded another VA examination in November 2015.  The examiner diagnosed degenerative arthritis and degenerative disc disease of the low back, degenerative joint disease of the cervical spine, radiculopathy of the upper and lower extremities, and osteoarthritis of the hips.  The examiner opined that all of these disabilities were less likely as not incurred in or caused by service.  The examiner observed that while in the service, the Veteran sustained a cerebral concussion and a contusion to the back during a motor vehicle accident.  There were no hip, cervical spine or spinal injuries that resulted in any neurological deficits and no skeletal injuries by the x-rays taken of the lumbar and thoracic spine.  The Veteran was able to do his work duties for the remainder of the time he was in the service without the need for a modification of his occupational duties.  The examiner further noted that the Veteran's separation examination did not reveal any spinal, hip, cervical spine or nerve abnormalities.  After the Veteran left service, he was able to be gainfully employed.  At one time, he worked as a long shoreman, which is an occupation dealing with lifting and moving of heavy objects.  At another instance,  he was able to work as a beautician for about 30-40 years.  The examiner observed that there was no evidence for continuity and negative opinions.  The examiner further indicated that the Veteran's radiculopathy was less likely as not related to service as there was no evidence of continuity.  

However, again, the Board previously found that this opinion was inadequate as the November 2015 VA examiner did not address the Veteran's lay statements and testimony that he experienced symptoms of lumbar spine, cervical spine, and bilateral hip disabilities continuously since active duty service, but that he was unable to afford medical treatment after service discharge, and therefore did not seek treatment for several years after service discharge.  The Board also observed that the November 2015 VA examiner's opinion regarding the etiology of the Veteran's bilateral upper and lower extremity radiculopathy was entirely inadequate, noting only "no evidence for continuity."  The Board found that this statement was neither an explanation nor a rationale.  Thus, the Board remanded for another opinion.  

A VA medical opinion from the ARC medical officer was prepared in February 2017.  The examiner found that the Veteran was credible witness and was competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology, and reports of injuries.  Therefore, the Veteran's lay statements were considered in formulating this medical opinion.  The examiner stated that she thoroughly reviewed  all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's lay statements of continuous symptoms of his disabilities since service discharge.  

The examiner opined that it was less likely than not that the Veteran's claimed back condition and/or radiculopathy of lower extremities were related to and/or aggravated by military service and/or a cervical spine disorder and/or a bilateral hip disorder.  First, the examiner observed that current orthopaedic and radiologic literature defined and described a lumbar compression fracture as "an anterior column wedging" that is stable, non-displaced vertebral body without neurologic deficit and normal posterior wall (column) height and alignment (Schwartz's Principles of Surgery, 10th Edition: Chapter 42 Neurosurgery).  In July 1965, the Veteran presented with compression fracture of L1 and contusion of the back following a motor vehicle accident.  The narrative summary indicated that the Veteran's clinical course was slow as far as his recovery, however, repeat examination failed to reveal any objective findings of significance.  Radiographically, the chest, thoracic spine and lumbar spine films were normal.  There was some discomfort on percussion of the lower thoracic and lumbar spine.  The hematology, serology, and urinalysis were normal. Neurologically, the examinations were "not remarkable,"  The remaining active duty medical records were negative for complaints, additional treatments and/or residual events related to his post-MVA recovery process.  Similarly, the October 1965 discharge report of medical examinations was negative (normal) for clinical evaluation of the lower extremities, spine, other musculoskeletal moieties, neurologic and pelvic structures.  There were no complaints, diagnosis, treatment, event and/or injury relating to the thoracolumbar region.  Moreover, the Veteran's early separation from military service was not related to any complaints, diagnosis, treatment, event and/or injury relating to the thoracolumbar region.  Further, the presumptive period medical records were also silent for any complaints, diagnosis, treatment, re-injury, residuals and/or events related to the lumbar spine and/or radiculopathy.  Therefore, it is less likely than not that the Veteran's claimed lumbar condition with and/or without radiculopathy relates to and/or aggravated by his military service because of the acute, transient and self-limited nature of the MVA event, unremarkable resolution and healing of condition and no objective, orthopaedic and/or neurologic-based, clinical evidence related to residuals over the healing process and thereafter.

Second, post service, the Veteran carries a past medical history of asymptomatic monoclonal gammopathy, thrombocytopenia (remission), Hepatitis B and chronic lymphoid leukemia (CLL).  Orthopedically, the 2015 VA back and peripheral nerve examinations presented radiologic findings consistent with mild degenerative changes at the lower segments of the thoracic spine and thoracolumbar junctions and throughout the remaining lumbar spine.  Specifically, the February 2011 spinal films observed bilateral facet joint arthropathies most pronounced at L4-S1.  There was no radiographic evidence of a compression fracture and/or subluxation/dislocation of the lumbar spine.  In comparison, the August 2011 MRI observed mild degenerative discopathy at the thoracolumbar junction and at L1-L2, L4-S1 without gross central spinal canal stenosis at the level lumbar spine.  There was bilateral neuroforaminal narrowing at the lower segment of the lumbar spine.  There was suspected inflammatory reactive endplate bone marrow edema noted on the opposing endplates at L1-L2 (Schmorl's node or intravertebral disc herniation) that required correlation with ESR, CRP and blood cultures secondary to an infectious processes and complicated hematological disorders.  Therefore, it is as least as likely as not that the L1-2 MRI changes were related to an infectious process and complications of his complicated medical history and treatment regimes.  Furthermore, current orthopaedic literature lacks sufficient orthopaedic-based, clinical evidence to support a nexus between a healed, uncomplicated, non-displaced L1 compression fracture in 1965 without neurologic residuals and lower back (L3-S1) degenerative joint and disc changes.  Furthermore, the MRI L4-5 anatomical changes are pathophysiologically and anatomically distal to, separate neurological nerve root from and independent of the proximal L1-L2 moiety.  Therefore, it is less likely than not that the Veteran's claimed back condition with radiculopathy relates to and/or aggravated by his military service and/or the approximate 30 year changes seen in the lower back.  Moreover, current orthopaedic and neurological literature lacks sufficient orthopaedic-based, clinical evidence to support a nexus between degenerative changes of the cervical spine and lower back (L3-S1) degenerative joint and disc changes and/or lower extremity radiculopathy, right or left side because the pathophysiologic and/or anatomical moieties are independent and separate.  Therefore, it is less likely than not that the Veteran's claimed back condition with radiculopathy relates to and/or aggravated by a claimed cervical spine condition.

Third, the November 2015 VA hip examination showed that the Veteran was diagnosed with bilateral degenerative hip joint disease.  However, current orthopaedic and neurological literature lacks sufficient orthopaedic-based, clinical evidence to support a nexus between claimed thoracolumbar condition with or without radiculopathy and right and/or left hip disorder because of the independent and separate anatomical and pathophysiologic nature and etiology of each condition and the independent neurophysiologic path of nerve distributions for sciatica (L4-5) in relationship to the lateral and tri-planar function of the hip and respected soft tissue and joint moieties.  Therefore, it is less likely than not that the Veteran's claimed thoracolumbar conditions with or without radiculopathy of right and/or left lower extremity relates to military service and/or bilateral hip conditions.  

Fourth, the Veteran has a complicated past oncological history, to include chronic lymphocytic leukemia with FCR chemotherapy and monoclonal antibody treatment (Flurarabine, Cyclophosphamide, Rituximab).  Similarly, peripheral neuropathy is a known and expected side effect.  Therefore, it is as least as likely as not that the Veteran's claimed lumbosacral symptoms related to peripheral neuropathy relates to and/or aggravated by his FCR chemotherapy for CLL.  For these reasons, with respect to residual of a thoracolumbar spine injury, it is less likely than not that the Veteran's claimed thoracolumbar spine condition are related to and/or aggravated by military service.  Furthermore, it is less likely than not that the Veteran's claimed radiculopathy of the upper and lower extremities, left and/or right, relates to and/or aggravated by a thoracolumbar spine disorder and/or hip disorder.  Sixth, in review of the post service and VA examinations, and for the reasons state above, the examiner was in full agreement with the 2015 VA examiner.

The examiner continued that it was less likely than not that the Veteran's claimed cervical spine disability was related to and/or aggravated by military service for the following reasons.  First, the active duty records were negative for complaints, diagnosis, treatment, injury and/or events related to a cervical spine injury and/or disability.  Similarly, the separation notes were negative for complaints, diagnosis, treatment, re-injury and/or events related to the cervical spine.  Once again, the early separation of the Veteran from service was not related to a cervical spine condition and/or disability.  Furthermore, current anatomical and orthopaedic literature lacks sufficient objective, orthopaedic-based, neurologic and clinical evidence to support a nexus between the cervical spine and lower back with or without lower extremity radiculopathy.  Therefore, it was less likely than not that Veteran's claimed cervical spine disability was related to and/or aggravated by military service.

Second, in July 1965, the Veteran presented with compression fracture of L1 and contusion of back following a motor vehicle accident.  The narrative summary indicated that "the patients clinical course was slow as far as his recovery, however, repeat examination have failed to reveal any objective findings of significance.  Radiographically, the chest, thoracic spine and lumbar spine films were normal.  There was some discomfort on percussion of the lower thoracic and lumbar spine. The hematology, serology, and urinalysis were normal.  Neurologically, the examinations were "not remarkable."  Alternatively, the narrative summary was negative for any complaints, diagnosis, treatment, injury and event related to the cervical spine.  Furthermore, the remaining active duty medical records were negative for complaints, additional treatments and/or residual events related to his post-MVA recovery process and/or its relationship to cervical spine.  Similarly, the October 1965 discharge report of medical examinations was negative (normal) for clinical evaluation of the lower extremities, spine, other musculoskeletal moieties (hips), neurologic and pelvic structures.  Specifically, there were no complaints, diagnosis, treatment, event and/or injury relating to the cervical spine.  Moreover, the presumptive period medical records were also silent for any complaints, diagnosis, treatment, re-injury, residuals and/or events related to the cervical spine.  Therefore, the examine opined that it was less likely than not that the Veteran's claimed cervical spine disability relates to and/or aggravated by his military service.  Specifically, there was no objective, orthopaedic and/or neurologic-based, clinical evidence related to cervical spine residuals from, during and/or over the healing process of a L1 compression fracture and/or thereafter.  

Third, the 2015 VA cervical and peripheral nerve examinations were reviewed with care and consideration.  The examination was negative for any objective, peripheral nerve-based, clinical evidence of symptoms attributable to any peripheral nerve condition related to military service.  There was no functional loss thus no functional impact on his ability to work.  For these reason, no EMG study was warranted.  In comparison, the 2015 VA cervical examination observed normal deep tendon reflexes (DTRs) were normal (2+) at the Biceps, Triceps and Brachioradials, bilaterally.  The sensory examination was also normal for light touch at the shoulder area (C5), inner/outer forearm (C6/T1), and hand/fingers (C6-8), bilaterally.  There were no signs or symptoms related to constant pain, paresthesia and/or dysesthesias or numbness, bilaterally.  The Veteran's lay statement reported no flare-ups of the cervical neck.  Conversely, the lay statement reported severe intermittent pain (dull) and reports of pain on range of motion with bending and turning the neck.  Clinically, the muscular strength was normal (5/5), to include elbow flexions, elbow extension, wrist flexion, wrist extension, finger flexion, finger abduction, bilaterally.  There was mild to moderate degree of abnormal range of motion, to include forward flexion (0 to 30/0 to 45), extension (0 to 25/0 to 45), lateral flexion (0 to 30/0 to 45), bilaterally, lateral rotation (0 to 45/0 to 80), bilaterally.  The DeLuca criteria for repetitive use testing were met.  There was no loss of function or range of motion after three repetitions, bilaterally.  Although there was some evidence of guarding, it did not result in an abnormal gait or abnormal spinal contour.  There was no muscle atrophy and/or ankylosis, bilaterally.  There was no intervertebral disc syndrome.  An October 2015 neck CAT scan observed degenerative disc disease of C4-5. C5-6 and C6-7 with acquired fusion at C4-5.  There was also focal ossification of the posterior degenerative ligament at C5-5 resulting in moderated stenosis of the sagittal diameter of the spinal canal.  In comparison, a February 2011 cervical spine films observed "moderate discogenic degenerative changes identified at the mid to lower cervical spine.  There are likely additional mid cervical spine bilateral facet joint arthropathies also noted.  The vertebral body height is maintained.  There was mild loss of the normal cervical lordosis.  No subluxations or dislocations of the cervical spine."  However, these findings were less likely than not related to and/or aggravated by his military service because of the lack of any, objective orthopaedic-based, clinical evidence to support a nexus between military service injury and/or events with current cervical findings.  The examiner again noted that the Veteran had a complicated past oncological history, to include chronic lymphocytic leukemia with FCR chemotherapy and monoclonal antibody treatment (Flurarabine, Cyclophosphamide, Rituximab) and that peripheral neuropathy was a known and expected side effect.  Therefore, it is as least as likely as not that the Veteran's claimed cervical symptoms related to peripheral neuropathy were related to and/or aggravated by his FCR chemotherapy for CLL.  

Fourth, again, at the November 2015 VA hip examination, the Veteran was diagnosed with bilateral degenerative hip joint disease.  However, current orthopaedic and neurological literature lacks sufficient orthopaedic-based, clinical evidence to support a nexus between claimed cervical condition with or without peripheral neuropathy (radiculopathy) and right and/or left hip disorder because of the independent and separate anatomical and pathophysiologic nature and etiology of each condition and the independent neurophysiologic path of nerve distributions and lack of anatomical proximity of cervical soft tissue and joint moieties to the hip region.  Therefore, it is less likely than not that the Veteran's claimed cervical conditions with or without radiculopathy of right and/or left upper extremity relates to military service and/or bilateral hip conditions.  

Fifth, current orthopaedic and neurological literature lacks sufficient orthopaedic-based, clinical evidence to support a nexus between degenerative changes of the cervical spine and lower back (L3-S1) degenerative joint and disc changes and/or lower extremity radiculopathy, right or left side because the pathophysiologic and/or anatomical moieties are independent and separate.  Therefore, it is less likely than not that the Veteran's claimed cervical condition with or without peripheral neuropathy (radiculopathy) relates to and/or aggravated by a claimed thoracolumbar spine condition.  Sixth, in review of the post service and C&P examinations, and for the reasons state above, the examiner was again in agreement with the 2015 VA  examiner.  For these reasons, it is less likely than not that the Veteran's degenerative changes of the cervical spine were related to and/or aggravated by military service.  Furthermore, it is less likely than not that the Veteran's claimed radiculopathy of the upper and lower extremities, left and/or right, were related to and/or aggravated by a cervical spine disorder, thoracolumbar spine disorder and/or hip disorder.  

The examiner also determined that it was less likely than not that the Veteran's claimed bilateral hip disorder is related to and/or aggravated by military service for the following reasons.  First, prior to service, in 1963, the Veteran fractured the diaphysis (middle third) of the right femur in a motor vehicle accident.  The fracture stabilization included internal (Kurchner nail) fixation.  In December 1964, the hardware was removed.  In accordance with the active duty records, an April 1965 consultation note clearly and unmistakable indicated "Good results.  Fracture healed.  Knee negative."  On entrance into the military, March 1965 consultation examination observed "equal leg lengths.  He has no symptoms in the right hip, thigh, knee, or ankle and has been quite active.  He can squat and get up and down from a squatting position without difficulty.  No muscle atrophy.  Strength, reflexes and sensation are intact."  The x-rays observed well healed fracture, right femur in the middle third.  The diagnosis was healed, fracture middle third, right femur.  There was no further treatment indicated.  The Veteran was capable of full duty in all branches of the military service.  Similarly, the March 1965 entrance examination and separation examination were negative for complaints, diagnosis, treatment, re-injury and/or events related to the right lower extremity, to include hip, femur (thigh), leg (tibia, fibula) and/or foot/ankle.  Once again, the early separation of the Veteran from service was not related to a right extremity condition.  Furthermore, current anatomical and orthopaedic literature describe the femur as distal to the hip joint and lack sufficient objective, orthopaedic-based, neurologic and clinical evidence to support a nexus between a healed, unremarkable fracture of the femur.  No objective, orthopaedic and/or neurologic-based, clinical evidence related to hips residuals from, during and/or over the healing process of a femur fracture and/or removal of the internal fixation devices and/or presumptive period thereafter.  Therefore, it is less likely than not that the Veteran's claimed bilateral hip disorder relates to and/or aggravated by military service.  

Second, in July 1965, the Veteran presented with compression fracture of L1 and contusion of back following a motor vehicle accident.  The examiner observed that  the narrative summary was negative for any complaints, diagnosis, treatment, injury and event related to the right and/or left hip.  Furthermore, the remaining active duty medical records were negative for complaints, additional treatments and/or residual events related to his post-MVA recovery process and/or its relationship to bilateral hips.  Similarly, the  October 1965 discharge report of medical examination was negative (normal) for clinical evaluation of the lower extremities, spine, other musculoskeletal moieties (hips), neurologic and pelvic structures.  Specifically, there were no complaints, diagnosis, treatment, event and/or injury relating to the right and/or left hip.  Moreover, the Veteran's early separation for military service was not related to any complaints, diagnosis, treatment, event and/or injury relating to the right and/or left hip.  Further, the presumptive period medical records were also silent for any complaints, diagnosis, treatment, re-injury, residuals and/or events related to the right and/or left hip.  Therefore, it is less likely than not that the Veteran's claimed right and/or left hip condition (injury) is related to and/or aggravated by his military service and/or no objective, orthopaedic and/or neurologic-based, clinical evidence related to hips residuals from, during and/or over the healing process of a L1 compression fracture and/or thereafter.  

Third, the 2015 VA hip and peripheral nerve examinations were reviewed with care and consideration.  The examination lacks sufficient objective, orthopaedic and/or neurologic-based, clinical evidence to support a peripheral neuropathy related to the right and/or left hip.  Therefore, it is less likely than not that the Veteran's claimed bilateral hip disorder relates to and/or aggravated by a peripheral neuropathy (radiculopathy).  The examiner again noted agreement with the 2015 VA examiner.  The examiner concluded that it is less likely than not that the Veteran's claimed right and/or left hip disorder was related to and/or aggravated by military service. 

Although the February 2017 VA medical officer found the Veteran to be credible with respect to his symptoms during and since service, the medical officer still clearly determined that the Veteran's current low back disability, cervical spine disability, upper extremity disability, lower extremity disability and bilateral hip disorder were not related to service and provided a detailed rationale for such opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the opinion shows that the examiner reviewed the Veteran's electronic record and explicitly considered the Veteran's lay statements of record.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As such, the Board finds that the opinion is sufficient for appellate review and of high probative value. 

Initially, the Board notes that since the Veteran's entrance examination showed that on clinical evaluation, the neck, spine and upper and lower extremities were normal and no abnormalities were found, he is presumed sound upon his service entrance. As such, the primary question in this case is whether the Veteran's current disorders  were incurred during active service.

After considering the totality of the evidence of record, the Board finds that service connection for a lumbar spine disorder, a cervical spine disorder, bilateral upper and lower radiculopathy and a bilateral hip disorder is not warranted as there is no competent evidence linking any such disabilities to the Veteran's active military service.  In this regard, although service treatment record do document a back injury in a motor vehicle accident in 1965, they are silent with respect to any chronic residuals of such injury.  Again, the February 2017 VA medical officer clearly determined that there were no residuals.  Moreover, the October 1965 service examination prior to discharge showed that the spine was clinically evaluated as normal.  Importantly, a November 1965 x-ray of the spine, one month after discharge, was also normal.  Moreover, service treatment records do not reflect any complaints or findings with respect to the cervical spine, upper and lower extremities and bilateral hips.  Again, the discharge examination also shows that the Veteran's neck, upper and lower extremities and neurological system were all clinically evaluated as normal.  

The first post-service medical evidence showing any complaints or findings relating to the back as well as the other disorders is in 1989, which is approximately 24 years after service discharge.  Such time period is well beyond the presumptive period for establishing service connection for arthritis and organic diseases of the nervous system as a chronic disease.  See 38 C.F.R. §§ 3.307,  3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh  against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Importantly, after reviewing the claims file, the highly probative February 2017 VA opinion found that the Veteran's current lumbar spine disorder, cervical spine disorder, bilateral upper and lower radiculopathy and a bilateral hip disorder were not related to service.  There is no competent medical evidence of record to refute this opinion.  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report injuries and/or symptoms in service as well as pertinent symptomatology since service.  See Walker, cited above.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, the February 2017 VA medical officer considered the Veteran's statements of pertinent symptomatology and found them to be credible, but still determined that the Veteran's current disabilities were not related to any incidents or injuries that occurred in service and offered a detailed rationale for such findings.  As such, the Board must find that the highly probative February 2017 opinion outweighs the Veteran's lay statements.  

As service connection has not been awarded for a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder, there is no basis to award service connection for radiculopathy of the upper and lower extremities on a secondary basis.  See 38 C.F.R. § 3.310.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claims for service connection for residuals of a thoracolumbar spine injury, degenerative changes of the cervical spine, radiculopathy of the left upper extremity, right upper extremity, left lower extremity, right lower extremity, and right hip disorder and left hip disorder.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a thoracolumbar spine injury is denied.

Service connection for degenerative changes of the cervical spine is denied.

Service connection for radiculopathy of the left upper extremity, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder, is denied.

Service connection for radiculopathy of the right upper extremity, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder, is denied.

Service connection for radiculopathy of the left lower extremity, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder, is denied.

Service connection for radiculopathy of the right lower extremity, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder, is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is also seeking service connection for a skin disorder, claimed as rashes and hives, to include as secondary to a service-connected psychiatric disability.  The Board previously remanded this issue on numerous occasions to afford the Veteran a VA examination.  A January 2014 VA opinion found that it was more likely that the present skin problems arose from different events as opposed to a resurfacing of a resolved issue from the military some forty or more years earlier.  The actinic keratosis, tinea pedis, tinea versicolor, seborrheic keratosis, herpes simplex genitalis, sebaceous hyperplasia, or squamous cell cancer of the skin are attributable to different etiologies.  However, the Board previously rejected the January 2014 opinion because the examiner incorrectly found that the Veteran did not demonstrate skin symptoms until 2010 or 2011, when the post-service medical evidence actually revealed evidence of rashes much earlier, along with lay statements of ongoing symptomatology.  In fact, the VA treatment records show treatment for skin symptoms as early as 1999.  Additionally, the Board requested an opinion as to whether the Veteran's skin disability was caused or aggravated by his service-connected psychiatric disability, as the Veteran testified that his rashes and hives appeared concurrently with anxiety attacks.  

The Veteran was afforded another VA examination in November 2015.  The examiner diagnosed tinea, etc. and tumors and neoplasm of the skin.  The examiner opined that it was less likely as not that the Veteran's skin disorder was related to service.  The examiner continued that the Veteran's service records show that he was seen, evaluated, diagnosed, and treated for his hives and/or skin rashes in 1965.  However after that period of time, there were no further with those or any other skin condition while the Veteran was in the service.  The current skin conditions were noted during the years of 2010 to 2011. The actinic keratosis, tinea pedis, tinea versicolor, seborrheic keratosis, herpes simplex genitalis, sebaceous hyperplasia, or squamous cell cancer of the skin are attributable to different etiologies.  In-service condition of the hives/skin rashes and the skin conditions now are different and unrelated conditions caused by different mechanisms with no relationship to each other.  However, the Board again found that the November 2015 VA examiner did not address the relevant post-service medical evidence of skin symptoms, and again incorrectly relied upon the finding that the Veteran's skin disabilities did not present until 2010 or 2011.  Additionally, the examiner again did not address the Veteran's lay statements that his skin symptoms flared during periods of increased anxiety associated with his service-connected psychiatric disability. 

On remand, the VA medical officer in February 2017 found that it is less likely than not that the Veteran's claimed skin conditions, to include actinic keratosis, cellulitis, herpes simplex genitalia (genital warts), tinea versicolor, seborrheic keratosis, basal cell cancer (excised), squamous cell cancer of skin, ganglionic cyst and/or urticarial (resolved), hives and/or rash are related to and/or aggravated by military service because there are no objective, dermatologically-based, clinical evidence of any current skin conditions.  Further, for similar reasons, the examiner opined that it is less likely than not that the Veteran's claimed skin conditions, hives and rash, related to his service connected anxiety disorder.  In other words, the examiner appeared to indicate that service connection was not warranted as the Veteran did not have a current skin disorder.  

However, VA clinical records as recent as July 2016 as well as past VA examinations clearly show that the Veteran has been diagnosed with skin conditions during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, the February 2017 VA opinion is also inadequate as the VA medical officer appeared to consider incorrect facts and, in light of such, failed to provide sufficient rationale for the opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that an additional examination is necessary.  The Board finds that an examination rather than another opinion would be useful so that the examiner can obtain a thorough examination of the skin as well as a full complete medical history from the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a new VA examination regarding the etiology of the Veteran's current skin disorders.  The electronic record, to include a copy of this remand, must be reviewed.  If the Veteran is unable to report to another VA examination, another medical opinion should be obtained.  After a thorough review of the evidence in the record and examination of the Veteran, the examiner should respond to the following: 

A) Clearly delineate all skin disorders that have been diagnosed throughout the course of the appeal, to include hives, herpes zoster, seborrheic keratosis, sebaceous hyperplasia, actinic keratosis, tinea pedis, tinea versicolor, herpes simplex genitalis, sebaceous hyperplasia, and squamous cell cancer of the skin.

B) With respect to each diagnosed skin disorder, whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed skin disorder was incurred in or caused by the Veteran's military service. 

C) With respect to each diagnosed skin disorder, whether it is at least as likely as not that any currently diagnosed skin disorder was caused or aggravated by the Veteran's service-connected psychiatric disorder.  The examiner must address the Veteran's lay statements that he experiences flares of his skin symptoms concurrently with exacerbations of the anxiety associated with this service-connected psychiatric disorder.  "Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up.

A complete rationale for all opinions must be provided.  In proffering the opinions, the examiner must consider the Veteran's service treatment records that show treatment for rashes, hives, seborrheic sicca of the scalp, and uticaria of the face and posterior neck; the post-service treatment records showing treatment for skin symptoms as early as 1999 and reflect diagnoses of and treatment for hives, herpes zoster, seborrheic keratosis, sebaceous hyperplasia, actinic keratosis, tinea pedis, tinea versicolor, herpes simplex genitalis, sebaceous hyperplasia, and squamous cell cancer of the skin: and the Veteran's testimony and his lay statements of record regarding the continuity of his skin symptoms

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


